                                                                              12/26/2019

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


MISTI BADGETT and JAY                            CV-19-035-BLG-TJC
BADGETT,

                    Plaintiff,                   ORDER OF DISMISSAL
                                                 WITH PREJUDICE
vs.

KELSEY JOHNSON,

                    Defendants.

      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 41),

and good cause appearing,

      IT IS HEREBY ORDERED that Plaintiffs’ claims against Defendant Kelsey

Johnson are dismissed with prejudice, with each party to bear their own attorneys’

fees and costs.

      DATED this 26th day of December, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
